ICJ_064_USDiplomaticStaffTehran_USA_IRN_1981-05-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER OF 12 MAY 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE DU 12 MAI 1981
Official citation :

United States Diplomatic and Consular Staff in Tehran,
Order of 12 May 1981, I.C.J. Reports 1981, p. 45.

Mode officiel de citation :

Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
ordonnance du 12 mai 1981, C.I.J. Recueil 1981, p. 45.

 

Sales number 4 6 1
N° de vente :

 

 

 
45

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1981 1981
12 mai
; Role général
12 mai 1981 n° 64

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut et l’article 88 du Règlement de la Cour,

Vu la requête enregistrée au Greffe le 29 novembre 1979, par laquelle les
Etats-Unis d’Amérique ont introduit une instance contre la République
islamique d’Iran au sujet d’un différend concernant la prise en otages et la
détention de membres du personnel diplomatique et consulaire des Etats-
Unis en Iran,

Vu l'arrêt rendu par la Cour le 24 mai 1980 en l'instance ainsi introduite,
par lequel la Cour a décidé en particulier que le Gouvernement de la
République islamique d’Iran était tenu envers le Gouvernement des Etats-
Unis d'Amérique de l'obligation de réparer le préjudice causé à celui-ci
dans les circonstances exposées dans l’arrêt et que les formes et le montant
de cette réparation seraient réglés par la Cour au cas où les Parties ne
pourraient se mettre d’accord à ce sujet, et a réservé à cet effet la suite de la
procédure,

Considérant qu’il n’a pas été demandé à la Cour de régler les formes et le
montant de cette réparation ;

Considérant que, par lettre du 6 avril 1981, l'agent adjoint des Etats-
Unis a porté ce qui suit à la connaissance de la Cour :
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 12 V 81) 46

« Les Etats-Unis et l’Iran ont conclu le 19 janvier 1981 certains
engagements mutuels en vue de résoudre la crise soulevée par la
détention des cinquante-deux ressortissants américains et de régler les
réclamations pendantes entre les Etats-Unis et l’Iran, comme il est dit
dans les deux déclarations publiées à cette date par le Gouvernement
de la République démocratique et populaire d'Algérie. Ces déclara-
tions prévoient qu'après attestation par le Gouvernement algérien que
les cinquante-deux ressortissants américains ont quitté l’Iran sains et
saufs, « les Etats-Unis se désisteront aussitôt de toutes les instances
qu’ils ont introduites contre l’Iran devant la Cour internationale de
Justice... » ;

Considérant que l’agent adjoint des Etats-Unis a depuis lors fait tenir à
la Cour des copies certifiées conformes des deux déclarations du Gouver-
nement de la République populaire et démocratique d’Algérie en date du
19 janvier 1981, mentionnées dans ladite lettre, dont les originaux ont été
paraphés à cette date par des représentants dûment autorisés du Gouver-
nement des Etats-Unis d’ Amérique et du Gouvernement de la République
islamique d’Iran ;

Considérant que dans la lettre susmentionnée du 6 avril 1981 l’agent
adjoint des Etats-Unis, se référant à l’article 88, paragraphe 1, du Régle-
ment, demande au nom de son gouvernement qu’il soit mis fin à toutes
instances pendantes devant la Cour au sujet de réparations réclamées 4
V'Iran par les Etats-Unis ;

Considérant que dans ladite lettre agent adjoint des Etats-Unis ajoute
néanmoins :

« Les Etats-Unis se réservent toutefois le droit de réintroduire
lesdites instances au cas où le Gouvernement de l'Iran ne remplirait
pas les obligations auxquelles il a souscrit en vertu des déclarations
susdites. Indépendamment de ce qui précède, les Etats-Unis se réser-
vent le droit de recourir à la Cour au cas où l’Iran ne restituerait pas
promptement les locaux, biens, archives et documents de l'ambassade
des Etats-Unis à Téhéran et de leurs consulats en Iran »,

Considérant que, en réponse à une lettre du 15 avril 1981, dans laquelle
le Président de la Cour faisait observer qu’un désistement subordonné au
droit de réintroduire et de poursuivre l’instance ne pouvait être considéré
par la Cour comme répondant aux termes de l’article 88 de son Règlement,
l’agent adjoint des Etats-Unis, par lettre du 1" mai 1981, a fourni certaines
explications et précisé à la Cour que :

« En nous désistant, nous demandons qu'il soit mis fin à toutes
instances en cours concernant les réparations réclamées à l’Iran par
les Etats-Unis d'Amérique et que la Cour, par une ordonnance,
prenne acte de ce désistement et prescrive que l’affaire soit rayée du
rôle »,
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 12 V 81) 47

et que la déclaration précitée figurant dans la lettre du 6 avril n’avait pas
pour but

« d’assortir d’une condition ou d’une réserve quelconque l’effet pro-
cédural normal d’un désistement » ;

Considérant que le Greffier a transmis au Gouvernement de l’Iran des
copies des lettres susvisées des 6 et 15 avril et du 1°" mai 1981 et qu'aucune
communication n’a été reçue de ce gouvernement ;

Considérant qu’ainsi la Cour a été avisée indépendamment par l’une des
Parties d’un engagement pris par ladite Partie, demanderesse en l'instance,
de retirer, dans le contexte d’un règlement conclu entre les deux Parties,
toutes les réclamations qu’elle avait soumises à la Cour, et que l’autre
Partie, avisée de cette notification, n’a adressé aucune observation à la
Cour ;

Vu l’adhésion des Parties aux deux déclarations du Gouvernement
algérien en date du 19 janvier 1981 ;

Convaincue que l’intention commune des Parties est de mettre à présent
fin par leur désistement inconditionnel aux instances devant la Cour et que
l'affaire doit en conséquence être retirée du rôle ;

Prend acte du désistement de l’instance en l’affaire par accord entre les
Parties ; et

Prescrit que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au palais de‘la
Paix, à La Haye, le douze mai mil neuf cent quatre-vingt-un, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement des Etats-Unis
d’ Amérique et au Gouvernement de ia République islamique d’Iran.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
